DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-17 are pending and have been examined in this Office Action.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 16, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claim 1 recites acquiring information and generating notification information based on the acquired information. These limitations amount to acquiring information and making determination based on the information, which can be performed within the human mind.  Thus, taken alone or in combination, the limitations are directed to an abstract idea.  This judicial exception is not integrated into a practical application because the claim is only related to an intended field. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of hardware processors are generic computer components recited at a high level on which the abstract idea is implemented.  Merely implementing an abstract idea on generic computer components does not amount to significantly more.  
Claim(s) 2-8 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  Claims 2-7 add details about the information acquired or the notification information generated, but do not alter the scope beyond being directed to acquiring information and generating notification information.  Therefore, these claims are still directed to the abstract idea without a practical application or significantly more.  Claim 8 adds the limitation of presenting the notification information; however, this limitation is directed to transmitting information, which is well-understood and conventional, as discussed in MPEP 2106.05(d), and does not amount to significantly more.  
Similar to claim 1, claims 16 and 17 are directed to the abstract idea of acquiring information and generating notification information.  These claims are also only related to the field of vehicles and implemented on generic computer components.  Therefore, these claims are also directed to an abstract idea without practical application or significantly more.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 12 and 13 recite transmitting to a server information when the abnormality exists.  The specification on pages 20-21 describes sending an image of the abnormality.  Claims 12 and 13 also recite generating a transmission setting for the transmission operation to the server.  The specification describes, for example on page 21, setting a transmission interval on the information.  The specification does not provide adequate description as to what is occurring or the scope of the claims.  It is indefinite what the interval is referring to since the information is a single transmission, such as an image, which is not associated with an interval, and the information is sent when the abnormality is detected, which is also not associated with an interval.  Therefore, the specification does not adequately describe the scope of the claim.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "an operation" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claims 12 and 13 recite that information is sent to a server when an abnormality is exists and generating a transmission setting.  However, the specification only describes the transmission setting as an interval.  The scope of the claim is indefinite since the transmission is based on an event, not continuously or periodically, and the information described in the specification is a single transmission, such as an image, and not a continuous stream.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2020/0103907 to Kaji et al.
As per claim 1, Kaji discloses an information generating device comprising (Kaji; At least the abstract):
one or more hardware processors configured to (Kaji; At least paragraph(s) 52):
acquire environmental information indicating a state of environment around a vehicle (Kaji; At least paragraph(s) 46, 48, and 57);
acquire abnormality information indicating an abnormality on a road, the abnormality having possibility of affecting traveling of the vehicle (Kaji; At least paragraph(s) 55 and 56);
acquire vehicle information including at least one of information on a traveling operation of the vehicle and information on specifications of the vehicle (Kaji; At least paragraph(s) 49 and 77); and
generate notification information indicating an operation to be performed by the vehicle against the abnormality on the road, the notification information being generated based on the environmental information, the abnormality information, and the vehicle information (Kaji; At least paragraph(s) 6, 61, 77, and 84).
As per claim 8, Kaji discloses wherein the one or more hardware processors are configured to present the notification information to a user riding on the vehicle (Kaji; At least paragraph(s) 89).
As per claim 15, Kaji discloses the information generating device according to claim 1 (Kaji; At least as applied to claim 1 above); and
a vehicle control device that controls an operation of the vehicle in accordance with the notification information (Kaji; At least paragraph(s) 84, 87, and 88).
As per claims 16 and 17, Kaji discloses the method and a computer-readable medium of the device of claim 1 (Kaji; At least paragraph(s) 15 and 16).  Therefore, claims 16 and 17 are rejected using the same citations and reasoning as applied to claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaji.
As per claim 2, Kaji discloses wherein the one or more hardware processors are configured to:
determine, based on the abnormality information, whether or not the abnormality exists on a traveling path on the road on which the vehicle is scheduled to travel (Kaji; At least paragraph(s) 57, 73, and 92);
in response to determining that the abnormality exists, determine based on the abnormality information and the environmental information whether or not the vehicle can avoid the abnormality by traveling on another traveling path (Kaji; At least paragraph(s) 90, 92, and 93); and,
in response to determining that the vehicle cannot avoid the abnormality by traveling on another traveling path, determine based on the abnormality information and the vehicle information whether or not the vehicle can pass over the abnormality (Kaji; At least paragraph(s) 77-79).
	Kaji discloses determining whether the object can be passed over and whether the vehicle can change lanes to avoid the obstacle, as discussed above.  However, Kaji does not explicitly disclose the exact order of the determinations, i.e., checking lane change first and then passing over.  However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have determined the optimal order for a specific vehicle during testing or for allowing the user to customize the order as discussed in at least paragraph(s) 97-99).  For example, a large truck that has high ground clearance and slower maneuverability may benefit from passing over an object before changing lanes, while a small sports car that has a low ground clearance and a high maneuverability may benefit from changing lanes before passing over an object.  The order for performing the changing lanes and passing over an object would be a design choice.  
As per claim 3, Kaji discloses wherein, in response to determining that the abnormality exists and the vehicle can avoid the abnormality by traveling on another traveling path, the one or more hardware processors are configured to generate, as the notification information, information indicating a steering operation for moving the vehicle to the other traveling path in order to avoid the abnormality (Kaji; At least paragraph(s) 90, 92, and 93).
As per claim 4, Kaji discloses wherein, in response to determining that the abnormality exists, the vehicle cannot avoid the abnormality by traveling on another traveling path, and the vehicle can pass over the abnormality, the one or more hardware processors are configured to generates, as the notification information, information indicating a traveling operation for the vehicle to pass over the abnormality (Kaji; At least paragraph(s) 77-79; as discussed above, the exact order would be obvious to change).
As per claim 6, Kaji discloses wherein, when the abnormality is a scratch or defect on the road, a size of the scratch or defect is smaller than a value determined based on a size of a tire of the vehicle, and a speed of the vehicle is lower than a predetermined value, the one or more hardware processors are configured to determine that the vehicle can pass over the abnormality (Kaji; At least paragraph(s) 55, 76, 86, and 87; the device compares the size of the object to dimensions of the vehicle and determines an appropriate speed for passing over the object).
As per claim 7, Kaji discloses when the abnormality is an obstacle placed on the road, the one or more hardware processors are configured to determine that the vehicle cannot pass over the abnormality (Kaji; At least paragraph(s) 90).
Claim Rejections - 35 USC § 103
Claim(s) 5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaji, as applied to claim 2 or 8, in view of U.S. Patent Application Publication 2021/0094539 to Beller.
As per claim 5, Kaji discloses identifying actions to avoid colliding with an object, but does not explicitly disclose wherein, in response to determining that the abnormality exists, the vehicle cannot avoid the abnormality by traveling on another traveling path, and the vehicle cannot pass over the abnormality, the one or more hardware processors are configured to generates, as the notification information, information indicating a stop operation for the vehicle to stop before the abnormality.
However, the above features are taught by Beller (Beller; At least paragraph(s) 20 and 21).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Beller into the invention of Kaji with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Stopping the vehicle when the object cannot be passed over and when a lane change cannot be made would result in a safer and better experience for the occupant.  
As per claim 9, Kaji discloses the vehicle has one or more sensors each detecting sensor information for generating the environmental information (Kaji; At least paragraph(s) 38-40 and 57), and
the one or more hardware processors are configured to:
set an operation of the one or more sensors (Kaji; At least paragraph(s) 38-40 and 57; the sensors must be operated to obtain information);
Kaji does not explicitly disclose generate sensing setting information indicating operation setting of the one or more sensors; and
However, the above features are taught by Beller (Beller; At least paragraph(s) 95 and 96).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Beller into the invention of Kaji with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Generating and/or updating sensing setting information based on models, learning techniques, learned parameters, etc. would allow for improvement in the operation of the sensors resulting in a safer and better experience.  
Kaji discloses presenting setting information for the device, but does not explicitly disclose present the sensing setting information to the user.
However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have replicated the settings for the device to the settings of the sensors.  Displaying and allowing the user to change the settings allows the user to more fully understand the system and adapt the system to meet their preferences, resulting in a better user experience.  
As per claim 10, Kaji does not explicitly disclose acquire the abnormality information from an information providing server outside the vehicle, the abnormality information including information indicating a shape of the abnormality; and
set an operation of the one or more sensors according to the shape of the abnormality.
However, the above features are taught by Beller (Beller; At least paragraph(s) 11, 13, 95, 96, and 118).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Beller into the invention of Kaji with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Acquiring the abnormality information from an outside source would allow more time for the vehicle to prepare, such as set an expectation of the object, and react, such as time to change lanes.  
As per claim 11, Kaji does not explicitly disclose wherein the one or more hardware processors are configured to set, based on weather information around the vehicle, a sensor out of the one or more sensors for outputting sensor information used to generate the environmental information.
However, the above features are taught by Beller (Beller; At least paragraph(s) 74, 84, 95, and 96).  at the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Beller into the invention of Kaji with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Operating the sensors based on models, learning techniques, learned parameters, etc. trained based on weather information would allow for improvement in the operation of the sensors resulting in a safer and better experience.  
Claim Rejections - 35 USC § 103
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaji, as applied to claim 8, and in view of U.S. Patent Application Publication 2020/0284593 to Watanabe et al.
As per claim 12, Kaji discloses wherein the vehicle includes one or more sensors detecting one or more pieces of sensor information for generating the environmental information (Kaji; At least paragraph(s) 37), and the one or more hardware processors are configured to:
Kaji does not explicitly disclose transmit, to an information providing server outside the vehicle, information generated based on the one or more pieces of sensor information detected by the one or more sensors among the environmental information when the abnormality exists on a traveling path on the road on which the vehicle is scheduled to travel;
set a transmission operation of transmitting the information to the information providing server;
generate transmission setting information indicating the transmission operation; and
present the transmission setting information to the user.
However, the above features are taught by Watanabe (Watanabe; At least paragraph(s) 7, 9-11, 13, 71, and 72).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Watanabe into the invention of Kaji with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Transmitting environmental information would allow maintaining mapping information up to date to ensure the best and most accurate information is available.  Generating the transmission setting information based at least on user preference or vehicle location ensures better user experience.  
As per claim 13, Kaji does not explicitly disclose wherein the one or more hardware processors are configured to set the transmission operation based on information on a traveling operation of the vehicle.
However, the above features are taught by Watanabe (Watanabe; At least paragraph(s) 10, 11, and 72).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Watanabe into the invention of Kaji with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Basing the transmission operation on traveling operations, such as vehicle position, ensures the necessary information is collected and transmitted.  
Claim Rejections - 35 USC § 103
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaji, as applied to claim 1, and in view of U.S. Patent Application Publication 2020/0264005 to Heo.
As per claim 14, Kaji discloses generating notification information based on the received data (Kaji; At least paragraph(s) 6, 61, 77, and 84), but does not explicitly disclose wherein the one or more hardware processors are configured to: generate the notification information based on the environmental information, the abnormality information, and the vehicle information, by using a determination model registered in advance;
receive, from an information providing server outside the vehicle, update information for updating the determination model; and
update the determination model based on the received update information.
However, the above features are taught by Heo (Heo; At least paragraph(s) 56, 62, 123, 125, and 126).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Heo into the invention of Kaji with the motivation of simple substitution of one known element for another to obtain predictable results. Using one method of identifying objects for another would be within the skill of one in the art.  Using a continuously updated model received from server would ensure that the model is based on the latest information and provides the most accurate response.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/           Primary Examiner, Art Unit 3669